Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “another coaxial cable that feeds the broadband antenna; and a magnetic core that is provided at an outer circumference of each of the coaxial cable and the other coaxial cable”. These features reflect the application’s invention and are not taught by the pertinent prior arts Egashira (US 20030043084), Roulston (US 9899741) and Yanagisawa (US 20090167622). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Egashira, Roulston and Yanagisawa to include features of amended claim 1.
Dependent claims 2-7, 9 and 15 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 10, prior art of record or most closely prior art fails to disclose, “wherein the antenna device further comprises: a magnetic core that is provided at an outer circumference of each of the coaxial cable and another coaxial cable that feeds a patch antenna”. These features reflect the application’s invention and are not taught by the pertinent prior arts Egashira (US 20030043084), Roulston (US 9899741) and Yanagisawa (US 20090167622). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Egashira, Roulston and Yanagisawa to include features of amended claim 10.
Dependent claims 11-14 are considered to be allowable by virtue of their dependencies on claim 10.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “a second coaxial cable that feeds the patch antenna; and a magnetic core that is provided at an outer circumference of each of the first coaxial cable and the second coaxial cable”. These features reflect the application’s invention and are not taught by the pertinent prior arts Egashira (US 20030043084), Roulston (US 9899741) and Yanagisawa (US 20090167622). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Egashira, Roulston and Yanagisawa to include features of amended claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845